Title: To John Adams from Henry Channing, 22 May 1822
From: Channing, Henry
To: Adams, John


				
					Dear Sir,
					New London, Connt. 22d May, 1822.
				
				I take the liberty of enclosing our two last Gazettes.—May 15th contains No 4, on dividing the State into Districts, for the election of State Senators, Representatives in Congress, and Electors of Prest, and Vice President of the U. States. This mode of electing these high officers, has been advocated for several years by the republican party in this State. I was a member of the Legislature in May, 1818, when we instructed our Senators and Reps in Congress, to use their best exertions to effect an amendment in the Constitution of the U. States, providing for a uniform mode of election by Districts.To this subject my mind & pen have been directed—No 4 closes the discussion. The preceding numbers relate principally to the election of State Senators, by Districts. At present, State Senators, Reps. in Congress, & Elector of Prest &c, are elected by the people, & by general tickets.Other papers have since taken it up, but I could not ascertain when at N. Haven, last week, whether the measure would prevail in the Gen. Assembly. I conversed with many members & all were in favour of this mode of electing.—I learn that many of the Southern States are opposed to electing by districts, as they avow that they can more effectually secure the election of their favourite candidate, by choosing Electors, by a general ticket, or by their Legislatures—which are the prevailing modes of electing at the south.I learn from Mr Barber, who has just returned to our vicinity from his seat in Congress, that a serious objection exists against, attempting amendments to the Constitution. It is objected, that, since the number of States have so far increased, and a number contain a small population, the vote of two thirds the number of States may embrace not more than one quarter of the population of the U. States.The Gazette of this day (22d May) contains an interesting Document of 1703, relating to the Mohegan Indians. I found it in the hands of Mr Hallam of this city, whose ancestor “Nicholas Hallam,” was the person addressed in this Document. I thought it worthy of preservation and addressed a line to Col. Green, editor of the Gazette, requesting it might be inserted, verbatim et literatim—which he has done. It cannot but excite painful recollections respecting the treatment of the original possessors of the soil. It is, however, not true that the Mohegans were stripped of all—but doubtless they were grossly injured, though their claims were enforced by every consideration of equity and gratitude. They were faithful friends & allies of the first settlers, and who would have been extirpated, had not the Mohegans united with them.The remains of this Tribe reside on their reserved lands, which are within the old limits of N. London; but are now in the section which was incorporated as a new town, about 28 or 30 years since.—There are about 43 men, women & children, of pure blood—and 11 of mixed blood.—Their lands amount to about two thousand acres—the Indians, are not fond of work; therefore, they occupy only about 100 acres, as garden spots—and pasture. The remainder is leased to tenants—and the avails now generally amount to thirteen hundred Dollars pr Annum.I have entered into these particulars, knowing your paternal concern for all which affects the interests or character of our country.With every sentiment of Respect & Affection / I am / Yr Most Obedt Servt
				
					Henry Channing
				
				
			